Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 23 October 1810
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


St Petersburg Octbr. 23d
We are now my dear Mother enjoying the delights of a violent Snow storm and I presume this will be the last opportunity of writing by Vessels sailing from hence to America our intercourse for some months will I fear be much interrupted I hope however you will write by opportunities to Hamburg or England as often as possible—
Winter has returned and with it all the disagreeables of our situation the Climate does not agree with Mr A. so well as America and the horror he has of the expence which even with the utmost care he must live at preys upon his spirits and will I fear prove injurious to his constitution I have frequently expressed my desire to return home but he says unless the government recall him he will not return for three years it is perfectly unnecessary for me to say how little influence I have my residence in Europe at this time very fully evinces it and if any thing from me would be of any avail my I we should already have have had the pleasure of embracing you and my darling boys, it has however been an invariable rule with me as I had no fortune never to object or decline any thing which he thinks can tend to promote his ambition his fame or his ease and in one instance only have I ever fail’d to observe it that was the professorship which I firmly believe has been the cause of almost all his trouble since in his political career
I am so limited for time my dear Mother that I can only request you to present me most affectly. to the president to all the family and though last not least to our dear boys and believe me ever my dear Madam your very affectionate daughter
L C Adams